Case 6:17-cv-00017-MJJ-PJH Document 59 Filed 04/20/20 Page 1 of 2 PageID #: 761



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA

 LAD SERVICES OF                               §
 LOUISIANA, L.L.C.,                            §
       Plaintiff,                              §        CASE NO. 6:17-cv-00017
                                               §
 v.                                            §        JUDGE DOHERTY
                                               §
 CASHMAN EQUIPMENT                             §        MAGISTRATE JUDGE HANNA
 CORPORATION AND                               §
 GULP OIL SKIMMERS, LLC                        §        JURY DEMANDED
      Defendants.                              §


         AGREED MOTION FOR RELIEF FROM A FINAL JUDGMENT UNDER
                 FEDERAL RULE OF CIVIL PROCEDURE 60(b)

        NOW INTO COURT, through undersigned counsel, comes the plaintiff, Cashman

 Equipment Corp. (“Cashman”) and the defendants, LAD Services of Louisiana, LLC and Lee

 Dragna (collectively referred to herein as the “Defendants”), who respectfully submit this

 Agreed Motion For Relief From a Final Judgement Under Federal Rule of Civil Procedure 60(b)

 because of the dispute regarding the reported settlement that was the basis for the dismissal of

 this case. The parties submit their Supporting Memorandum and other papers filed herewith in

 support of their motion.

                                             Submitted respectfully,

                                             CREED LAW FIRM

                                             By: /s/ Richard Creed, Jr.
                                                   RICHARD CREED, JR. (Attorney in Charge)
                                                   State Bar No. 04593
                                                   creedlawfirm@bellsouth.net
                                                   8017 Jefferson Highway
                                                   Wolfe’s Creek-Suite B3
                                                   Baton Rouge, Louisiana 70809
                                                   Telephone: (225) 926-3824
                                                   Facsimile: (225) 926-0404




                                                1
Case 6:17-cv-00017-MJJ-PJH Document 59 Filed 04/20/20 Page 2 of 2 PageID #: 762



                                              McGLINCHEY STAFFORD, PLLC

                                              By: /s/ Kyle A. Ferachi
                                                    KYLE A. FERACHI
                                                    State Bar No. 27458
                                                    kferachi@mcglinchey.com
                                                    301 Main Street, Fourteenth Floor
                                                    Baton Rouge, Louisiana 70801
                                                    Telephone: (225) 382-3632
                                                    Facsimile: (225) 612-7026

                                              ATTORNEYS-IN-CHARGE FOR PLAINTIFF
                                              LAD SERVICES OF LOUISIANA, LLC


                                              By: /s/ Robert E. Couhig, Jr.
                                                   ROBERT E. COUHIG, JR. (#4439)
                                                   JONATHAN P. LEMANN (#26380)
                                                   CORY S. GRANT (#35154)
                                                   COUHIG PARTNERS, LLC
                                                   1100 Poydras Street, Suite 3250
                                                   New Orleans, LA 70163
                                                   Telephone: (504) 588-1288
                                                   Facsmile: (504) 588-9750
                                                   Email: lemannjp@couhigpartners.com


                                              ATTORNEYS FOR DEFENDANT, CASHMAN
                                              EQUIPMENT CORP.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I filed electronically a true copy of the foregoing
 pleading. All parties received notice of this filing by operation of the Court’s electronic filing
 system. Parties may access this filing through the Court’s CM/ECF system. Additionally, true
 and correct copies of the foregoing were served by U.S. mail to non-participants of the CM/ECF
 system.


                                              /s/ Kyle A. Ferachi
                                              KYLE A. FERACHI




                                                 2
